          Case 1:19-cr-00438-RDB Document 66 Filed 06/08/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *

       V.                                     *       CRIMINAL NO. RDB-19-0438

JAMIE CLEMONS                                 *

                               MEMORANDUM AND ORDER


       Currently pending is Defendant's Renewed Motion to Set Conditions of

Release (“Motion”) (ECF No. 63). A detention hearing was held in this case on September 16,

2019 and the court entered an Order of Detention (ECF No. 9). After both parties were fully

heard, I detailed my reasons for issuing a detention order on the record at the hearing and issued

an Order of Detention summarizing those reasons (ECF No. 9). The defendant has twice sought

reconsideration of his detention; both requests have been denied. (ECF Nos. 21 and 49). The

defendant’s second motion, filed on March 30, 2020 was based upon the COVID-19

Pandemic. (ECF Nos. 42, 43 and 44). The undersigned denied that motion, detailing the reasons

in a Memorandum and Order dated April 6, 2020 (ECF No. 49). On April 9, 2020, Judge

Bennett denied defendant’s appeal from that decision. (ECF No. 53).

       As noted in the court’s previous Memorandum and Order, pursuant to 18 U.S.C. §

3142(f), a detention hearing may be reopened if the “judicial officer finds that information exists

that was not known to the movant at the time of the [detention] hearing and that has a material

bearing on the issue whether there are conditions of release that will reasonably assure the

appearance of such person as required and the safety of any other person and the

community.” The only new arguments presented in Defendant's Motion are that: (1) his trial has

been rescheduled from July 13 to November 30, 2020; (2) he is being held in lockdown because 6



                                                  1
            Case 1:19-cr-00438-RDB Document 66 Filed 06/08/20 Page 2 of 2



individuals on his 30 person tier tested positive for the virus; and 3) he has hired a DNA expert

and has filed a Motion to Dismiss Count 2 of the Indictment. None of those arguments offer any

new or additional facts that have a material bearing on the issue of detention. When the court

ordered detention based on the defendant’s danger to the community, it was only after

consideration of all relevant options. Defendant has not presented any information in his third

motion for release that warrants reconsideration of the Order of Detention in accordance with 18

U.S.C. § 3142(f).

          Accordingly, Defendant's Renewed Motion to Set Conditions of Release (ECF No. 63) is

denied.




Date: 6/8/20                                 ________/s/_______________________________
                                             Beth P. Gesner
                                             Chief United States Magistrate Judge




                                                2
